DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites, “assessing communications between the vehicle”. The communications “between the vehicle” imply that there is another component/device with which the vehicle communicates (between the vehicle and …?). However, claim does not define any other component/device with which the assessed vehicle communications happened. As a result, the claim limitation, “communications between the vehicle”, is incomplete and unclear.
		Claims 2-9 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 8 recites the limitation "the parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7, 9-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis et al (US 20190215791 A1, hereinafter referred to as Stamatakis) in view of Huang et al (US 20140066064 A1, hereinafter referred to as Huang).
		Re claim 1, Stamatakis teaches a system for updating vehicle time information (Fig. 11), comprising:
	(i) a communication device (network node as shown in Fig. 9-11) configured to wirelessly communicate with a wireless network (network node communicating with the server device/host system via the gateway) using a network communication protocol (wireless/wired communication scheme such as HTTP, Ethernet, IEEE802.15.4) (Fig. 3-4, Fig. 10-11, Par 0037-0040, Par 0048, Par 0052, Par 0069-0073); and
	(iv) updating a vehicle local time record based on the local time offset (updating UTC timestamp based on the time offset received from the host system) (Fig. 10-11, Par 0069-0073, Par 0079-0082).
		Stamatakis discloses that the network node sends status packet to the host system/server device including current time offset information (Par 0066-0068, Par 0079-0080, Par 0085-0086) and receives updated time offset information from the host system based on the status packet and a change of time zone. However, Stamatakis does not explicitly disclose to send the status packet when a time zone change is detected.
		Therefore, Stamatakis does not explicitly disclose:
	(ii) a processing unit configured to perform: assessing communications between the vehicle to determine whether a condition related to a potential local time offset error exists;
	(iii) based on determining that the condition exists, transmitting a message supported by the communication protocol to the wireless network, the message configured to prompt the wireless network to return a response message including a local time offset; 
		Re components (ii)-(iii), Huang teaches 
	(ii) a processing unit configured to perform: assessing communications between a communication device to determine whether a condition related to a potential local time offset error exists (determining time zone transition/DST transition) (Fig. 3-4, Par 0031-0032, Par 0035-0043);
	(iii) based on determining that the condition exists (determining time zone transition/DST transition), transmitting a message supported by the communication protocol to the wireless network (requesting for an updated time zone information/reregistering with the network/refreshing a network connection to provoke the network to send updated time zone information), the message configured to prompt the wireless network to return a response message including a local time offset (time zone information message including UTC offset) (Fig. 4, Fig. 6, Par 0035-0044, Par 0056-0058).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the steps that (ii) a processing unit configured to perform: assessing communications between a communication device to determine whether a condition related to a potential local time offset error exists; (iii) based on determining that the condition exists, transmitting a message supported by the communication protocol to the wireless network, the message configured to prompt the wireless network to return a response message including a local time offset, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Stamatakis discloses that the network node is movable and installed on a vehicle (Par 0037, Par 0072, Par 0080). Stamatakis further discloses that the network node (i.e. vehicle) sends status packet to the host system/server device including current time offset information (Par 0066-0068, Par 0079-0080, Par 0085-0086) and receives updated time offset information from the host system based on the status packet and a change of time zone. Huang discloses that a network node/device sends a time zone update request when a time zone transition occurred. Therefore, Stamatakis in view of Huang is capable of assessing communications between the vehicle to determine whether a condition related to a potential local time offset error exists and it would have been obvious to do so to perform on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Claim 10 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 17 recites a vehicle system performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 11, Stamatakis does not explicitly disclose that the wireless communication network is a wireless broadband network.
		Huang teaches that the wireless communication network is a wireless broadband network (LTE, 5G, WLAN etc.) (Par 0021-0023).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the wireless communication network is a wireless broadband network, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Re claims 3, 12, Stamatakis does not explicitly disclose to assess the communications based on a change of a vehicle state.
		Huang teaches to assess the communications based on a change of a vehicle state (determining time zone transition/DST transition) (Fig. 3-4, Par 0031-0032, Par 0035-0043).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step to assess the communications based on a change of a vehicle state, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Re claim 5, Stamatakis teaches that the change in the vehicle state includes a transition between a first time zone and a second time zone (moving between two different time zones) (Par 0070-0073, Par 0079-0080).
		Re claims 6, 13, 19, Stamatakis teaches that the condition includes a daylight savings time (DST) local time change occurring subsequent to a previous time update (current time offset received from the network node) received by the communication device from the wireless network (Par 0069-0073, Par 0079-0080).
		Re claims 7,14, Stamatakis does not explicitly disclose that the message includes a request to change a parameter associated with the communication device as defined by the communication protocol.
		Huang teaches that the message includes a request to change a parameter (time zone information) associated with the communication device as defined by the communication protocol (wireless communication including an updated time zone information, time zone associated with MCC) (Fig. 4-5, Par 0004-0005, Par 0035-0044, Par 0050-0053).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the message includes a request to change a parameter associated with the communication device as defined by the communication protocol, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Re claims 9, 16, Stamatakis teaches the communication device is a telematics unit disposed in the vehicle (network node installed in a vehicle) (Par 0072, Par 0080).
		Re claim 20, Stamatakis does not explicitly disclose that the wireless network is a Long Term Evolution (LTE) network, the message includes a request to change a parameter associated with the communication device as defined by a LTE protocol.
		Huang teaches that the wireless network is a Long Term Evolution (LTE) network (LTE) (Par 0021-0022), the message includes a request to change a parameter associated with the communication device as defined by a LTE protocol  (wireless communication including an updated time zone information, time zone associated with MCC) (Fig. 4-5, Par 0004-0005, Par 0035-0044, Par 0050-0053).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the wireless network is a Long Term Evolution (LTE) network, the message includes a request to change a parameter associated with the communication device as defined by a LTE protocol, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
6.	Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis and Huang as applied to claims 1, 10, 17 above and further in view of Nguyen (US 20200084738 A1, hereinafter referred to as Nguyen).
		Re claim 4, Stamatakis does not explicitly disclose that the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state.
		Nguyen teaches that the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state (Power up event) (Fig. 4, Par 0072, Par 0114, Par 0134-0138).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state, as taught by Nguyen for the purpose of efficiently performing timing synchronization for V2X communication, as taught by Nguyen (Par 0079).
		Re claim 18, Stamatakis does not explicitly disclose that the assessing is performed based on a change of a vehicle state, the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state.
		Huang teaches that the assessing is performed based on a change of a vehicle state (determining time zone transition/DST transition) (Fig. 3-4, Par 0031-0032, Par 0035-0043).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the assessing is performed based on a change of a vehicle state, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Nguyen teaches that the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state (Power up event) (Fig. 4, Par 0072, Par 0114, Par 0134-0138).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the change in the vehicle state includes a change from an ignition OFF state to an ignition ON state, as taught by Nguyen for the purpose of efficiently performing timing synchronization for V2X communication, as taught by Nguyen (Par 0079).
7.	Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatakis and Huang as applied to claims 6, 14 above and further in view of Miyagi (US 20160119866 A1, hereinafter referred to as Miyagi).
		Re claims 8, 15, Stamatakis does not explicitly disclose that the wireless network is a Long Term Evolution (LTE) network, and the parameter is a discontinuous reception cycle (DRX) period.
		Huang teaches that the wireless network is a Long Term Evolution (LTE) network (LTE) (Par 0021-0022).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the wireless network is a Long Term Evolution (LTE) network, as taught by Huang for the purpose of performing on demand time zone update procedure to “facilitate determination of an updated current time zone” to set a corresponding local time, as taught by Huang (Par 0018).
		Miyagi teaches that the parameter is a discontinuous reception cycle (DRX) period (DRX parameter, Fig. 15) (Fig. 14-15, Fig. 18, Par 0159-0165, Par 0167-0169, Par 0191-0195). 
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Stamatakis by including the step that the parameter is a discontinuous reception cycle (DRX) period, as taught by Miyagi for the purpose of optimally setting the DRX parameter associated with the occurrence of an event, as taught by Miyagi (Par 0152-0153).
Relevant Prior Art
		Sugiura (US 20090271110 A1) discloses that a navigation apparatus sends hour unit request to a cell phone and adjusts a local clock based on the received hour unit (Fig. 4, Par 0019, Par 0038-0044). 



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473